 JC. PENNEY COMPANY, INC.J.C. Penney Company,Inc. and Retail Clerks Inter-nationalAssociation,RetailClerks Union, Local1552,AFL-CIO. Cases 9-CA-8237 and 9-RC-10379October 30, 1974DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING ANDPENELLOOn June27, 1974,Administrative Law Judge Ar-nold Ordman issued the attached Decision in thisconsolidated proceeding.Thereafter,Respondent-Employer and Charging Party-Petitioner filed excep-tions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,the Na-tional Labor Relations Board has delegated its au-thority in this consolidated proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings,findings,' andconclusions2of the Administrative Law Judge andto adopt his recommended Order.We agree with the Administrative Law Judge thatAttorneySartoris'remarks to the employees,suggest-ing that Respondent could summarily discharge orreplace any of them in the context of Respondent'sopen hostility to the Union,constituted a violation ofSection 8(a)(1) of the Act.While we agree with ourdissenting colleague that unionization does not guar-antee employees that they will not be discharged orlaid off,the question here is whether these employ-ees, unsophisticated in the technicalities of labor law,could reasonably believe that if they voted for theUnion against Respondent'swishes the latter wouldexercise the right asserted by Sartoris to fire or laythem off "for no cause at all." In our opinion, theAdministrative Law Judge correctly concluded thatthe employees received a clear message from Sartor-is: "discharge or replacement was an imminent possi-bilityunless they abandoned the Union."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, J. C. Penney Company,Inc., Springfield, Ohio, its officers, successors, and445assigns, shall take the action set forth in the said rec-ommended Order.IT IS FURTHER ORDERED that the election held onFebruary 8, 1974, in Case 9-RC-10379 be, and ithereby is, set aside.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]1The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrectStandard DryWall Products, Inc,91NLRB 544 (1950), enfd 188 F 2d 362 (C A 3, 1951) We have carefullyexamined the record and find no basis for reversing his findings2Chairman Miller would not find an 8(a)(1) violation with respect toSartoris' remarks concerning discharge and layoff at the November 30meetingThe Administrative Law Judge found that the statements occurred in thecontext of an inquiry by Lykins about job security at the November 30meeting The record sustains this, and shows that the entire context involveda discussion of the relative degrees of employee security which exist in anorganized,vis-a-visan unorganized, shop Attorney Sartoris responded tothe effect that even in an organized plant-ie, if the Union were to besuccessful in organizing Respondent's facility, "he could lay us off or fire us" Sartons testified that he responded that he knew of no law thatrequired an employer to have a reason for laying off an employee, but "notduring this period though because of the Union You can't lay off for unionactivities "in that Chairman's view, the reference to layoffs and discharges was nota threat, but was, instead, a legitimate and correct explanation of the simplefact that unionization does not guarantee employees there will be no dis-charges or layoffs, but that the law does protect employees from layoff ordischarge as a form of retaliation against their union activity Hence hedissents from the 8(a)(1) finding predicated on these remarksDECISIONSTATEMENT OF THE CASEARNOLD ORDMAN, Administrative Law Judge: This is aconsolidated proceeding heard before me in Springfield,Ohio, on April 24 and 25, 1974.1 Case 9-RC-10379 is arepresentation proceeding; involved therein is the validityof certain timely objections filed by Respondent-Employer,herein called Penney, to conduct affecting the results of aBoard election in which the Charging Party-Petitioner,herein called the Union, had received a majority of theballots cast. The objections, in substance, allege that theUnion offered to waive initiation fees for those employeessigning authorization cards prior to the election, that theUnion promised employees cash or free merchandise for a"Yes" vote, and, finally, that union agents and/or employ-ees in the voting unit engaged in threats or other conduct,all of which precluded the holding of a fair election.Case 9-CA-8237 arises from a timely unfair labor prac-tice charge filed by the Union against Penney. The com-plaint based thereon, dated March 20, 1974, alleges thatPenney engaged in threats, promises of benefit, and otheractivities to discourage organizational and union activitiesamong its employees in violation of Section 8(a)(1) of theAttorney Sartoris took the stand as witness for Respondent and at thatpoint withdrew his appearance as counsel for Respondent214 NLRB No. 74 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Act, as amended, and dis-charged an employee, James Lykins,2 because of his unionsympathies and activities in violation of Section 8(a)(3) and(1) of the Act.Because the representation case and the unfair laborpractice case involved related matters the Acting RegionalDirector for Region 9, on March 25, 1974, directed that thetwo proceedings be consolidated for hearing and resolutionby an Administrative Law Judge with a further directivecontinued before the Board in Washington, D.C.Upon the entire record in this consolidated proceeding,upon my observation of the witnesses, and after due con-sideration of the briefs filed by General Counsel and byPenney, I make the following:FINDINGSAND CONCLUSIONS1.JURISDICTIONPenney is a Delaware corporation engaged in the retailsale of merchandisein storesthroughout the United Statesincluding a store located at Springfield, Ohio, the facilityinvolved in this proceeding. Penney'sgrossvolumeof salesannuallyexceeds$500,000 and during the past year in ex-cessof $50,000 worth of goods were purchased for andshipped to Penney at its Springfield store from points out-side Ohio. The complaintalleges,the answer admits, and Ifind that Penney is an employer engaged in commercewithin themeaning ofSection 2(2), (6), and (7) of the Actand that the Union is a labor organization within themeaning of Section 2(5) of the ActJurisdiction is properly asserted herein.II.THE UNFAIR LABOR PRACTICE PROCEEDINGA. BackgroundRespondent operates an auto center at its Springfieldstorewhich is housed in a separate structure from thathousing the main store. About 23 to 24 employees work inthe auto center. Fred Lawson is the automobile centermanager and Charles High is a service manager. FredTerkhorn is overall manager of the entire Springfield facili-ty.In November 1973 an organizational drive began amongthe auto center employees. On the evening of November28, 1973, a number of these employees attendeda meetingat the Springfield Travel Lodge with Sherman Hammer-gren, an organizer for the Union. Lykins and several of theother employees present signed cards authorizing theUnion to represent them. Hammergren also gave Lykinsand employee Ron Hall additional blank authorizationcards to distribute to other employees for their signatures.Lykins and Hall carried out this assignment and obtainedsignatures to additional cards. All the signed cards wereturned over to Hammergren in support of the representa-tion petition which the Union filed with the Board andwhich gave rise to the election and objections theretowhich have been made part of this consolidated proceed-ing.In the meantime, however, management learned imme-diately after the November 28 meeting of the organiza-tional effort of its employees and forthwith instituted acountercampaign. That campaign began with a meetingcalled by Penney of its auto center employees. This meet-ing occurred either on November 29 or 30, a day or twoafter the employees met with Hammergren and initiatedthe solicitation of signatures to union authorization cards.It is General Counsel's contention that at this meeting andin the weeks immediately following, culminating in the dis-charge of James Lykins on January 7, 1974, Penney en-gaged in a program of threats, promises of benefit, andrelated conduct violative of Section 8(a)(1) of the Act anddiscriminatorily discharged Lykins in violation of Section8(a)(3) of the Act.The specific allegations of the complaint are dealt withhereunder.B. The Threat ToLayoff and/or ReplaceEmployees IfTheyDid Not Abandon the UnionAs noted, knowledge of the organizational activity andof the distribution of union authorization cards camepromptly to management's attention. Arrangements weremade forthwith to have Attorney Joseph Sartoris, retainedby Penney some 4 months earlier to be its regional person-nel relations representative, come from his Pittsburgh,Pennsylvania, office to meet with the auto center employ-ees.The meeting began in the morning and lasted for theremainder of the day without a lunchbreak. Sartoris andLawson were present for management but Sartoris did allthe talking. Only a handful of employees were present atthe outset for it was Penney's plan to have Sartoris speak tothe employees a few at a time. James Lykins was one ofthose in the first group of employees.Sartoris opened the meeting by introducing himself andholding up a blank union authorization card which hadcome into his possession. Sartoris explained that the cardsignified the reason for his presence. He told the employeesthat Penney was aware of the Union's organizational effortand explained that his function at the meeting was to tellthe employees of their rights and to set forth the position ofmanagement in that regard. Sartons did precisely that. AsSartoris himself testified, he told the employees that hewanted them to know "right off the bat what the companyposition was with respect to organization." He explainedthat they couldjoin or refrain from joining a union but that"it was extremely important that they considered whetherthey really wanted a union before they signed an authori-zationcard." Sartoris also told the employees that Penneywould not threaten, promise benefits to, or interrogate anyemployees in relation to union matters. He explained that,in the event of a strike for increased benefits, the companycould replace strikers and then went on to differentiatebetween economic and unfair labor practice strikes and theconsequences which flowed therefrom.' Sartoris also talked3Much of this discussion, as shown by the testimony of employee Gary2 Incorrectly designated in the charge and complaint as James LykonsHutchinson, was obviously over the heads of the listeners JC PENNEY COMPANY, INC.447to the employees about appropriate units and election pro-cedures.The discussion was not wholly a monologue. Sartoris didall the talkingfor managementand Lykins was the princi-pal spokesmen for the employees and the protagonist forthe Union. At some point in Sartons' talk Lykins inquiredabout the employees' job security. According to Lykins,Sartoris stated that if a unioncamein Penney could fire orlay off the employees and hire his (Sartoris') relatives or hisbrother in their place and that the employees could donothing about it. It was at this point, Lykins testified, thatLykins abruptly left the meeting and returned shortly withthe other auto center employees. Lykins asked Sartons torepeat to the other employees what Sartoris had previouslystated.After reiterating the introductory remarks he hadmade to the initial group, Sartoris did so According toLykins, Sartoris said again that Penney had the right to fireemployees and hire relatives. Lykins further testified thatSartoris also stated that, in the event a picket line was es-tablished, Penney could contact its suppliers and havethem drive their trucks right through the picket line. Sartor-is added, according to Lykins, that if the employees recon-sidered about the Union, no action would be taken againstthem.Ron Hall and Mickey Clarke, auto center employeessubstantially corroborated Lykins as to the tenor of Sartor-is' remarks.4Sartoris' testimony as to the meeting was generally con-sistentwith the account given by Lykins. The differencewas largely one of emphasis. According to Sartoris his re-sponse to Lykins' initial query as to company policy onlayoff and hire was that no law required the company tohave cause for laying a man off or refusing to rehire himbut that the company would not engage in such conductbecause that would be poor personnel practice Sartoristestified that he also said an employee could not be firedfor union activities. Sartoris' testimony was in accord withthat of Lykins that Lykins left the meeting at that pointand that Lykins assembled the other employees and askedSartoris to repeat his prior statements. Sartoris testifiedthat he essentially repeated to the entire group what he hadpreviously stated to the initial small group.Lawson and employee Gary Hutchinson gave testimonyconsistentwith that given by Sartoris as to the discussion atthe meeting.As the foregoing summary indicates, there is a criticalquestion on the record as to whether Sartoris, expressly orby plain implication, conveyed to the assembled employeesthat the advent of the Union might result in their layoffand replacement and that this hazard would be avoided ifthe employees dropped the Union. Certainly this was Ly-Penny sought to impeach Hall's credibility by establishing, on cross-examinationof Hall, that Hall had a few years earlier been involved in acriminal proceeding in which he pleaded guilty to a perjury charge Hall didnot list this offense in his application to Penney for employment because, ashe testified, he had "paid for" his crime Clarke vouchsafed on direct exami-nation thathe too had a record of a prior felony conviction Unlike Hall,Clarke had noted his prior conviction on his application to Penney foremployment Notwithstanding their prior convictions, I believe and findthat Hall and Clarke testified straightforwardly and honestly in this pro-ceedingkins'understanding when he abruptly left the meeting, as-sembled his fellow employees, and asked Sartoris to repeathis remarks.Moreover, Sartoris' own testimony under-scores that he made clear to the employees that manage-ment wasdeeply concerned over unionization and consid-ered it a matter of extreme importance that the employeesconsider whether they really wanted a union.In this context Sartoris' admitted declaration that Pen-ney could lay off its employees without "just cause" andfor "no reason" could not fail to have a deep impact uponthe employees as a hazard which could be avoided by fol-lowing management's view that it might be wise for themto abandon the Union. To be sure, Sartoris undoubtedly,in the course of his remarks extended over a period ofseveral hours, gave a correct, if sometimes necessarily tech-nical,discussion of the law governing the right of dis-charge, unfair labor practice and economic strikes, right ofreplacement, picketing, appropriate units, and election pro-cedures. But neither Sartons nor any qualified observercould fairly anticipate that an involved exposition of thelaw to an unsophisticated group of employees would bluntthe impact of a direct statement that Penney could laythem off for no reason and without just cause. Particularlyin the context of an ongoing campaign for unionization towhich Penney was plainly opposed,the messageto the em-ployees was clear: discharge or replacementwas an immi-nent possibilityunlessthey abandoned the Union."Words are not pebbles in alien juxtaposition," as JudgeLearned Hand long ago pungently noted inN L.R.B. v.The Federbush Co., Inc.,121 F.2d 954, 957 (C.A. 2, 1941). Along and detailed exposition of the law to unsophisticatedemployees does not shield the thrust of a blunt or slightlyveiled, threat to discharge or replace employees who ad-here to a union. Here, as inFederbush,"the second aspectobliterates the first"(ibid).See alsoN.L.R.B. v. GisselPacking Co, Inc.,395 U.S. 575, 620 (1969).I find that Sartons, an agent of Penney, threatened em-ployees with layoff and replacement if they did not aban-don the Union.C. Promise of New Tools and Other BenefitsThe other aspect of the meeting here under scrutiny de-rives from General Counsel's allegation that Penney prom-ised the employees tools and other benefits if they aban-doned the Union.The relevant evidence can be quickly summarized. In thecourse of the meeting Sartoris admittedly sought to de-termine the reasons for the employees' dissatisfaction andtheir desires for a union. In that connection Lykins voicedthe complaint that the employees at the auto center werenot being furnished the tools they needed to do their work.The condition was a longstanding one. Sartoris immedi-ately replied that, if company policy provided for tools towhich the employees were entitled, the employees could getthem. Tools were furnished the very next day.Penney denied that a promise or grant of benefits todiscourage adherence to the Union was involved here. Itscontention is that it was merely righting a deviation fromestablished standards. However,it ishighly significant thatmanagement seized upon the particularsituation of an in- 448DECISIONS OF NATIONAL LABOR RELATIONS BOARDcipient union campaign to remedy in precipitate fashion alongstanding complaint.Inescapable is the inference thatthe real reason for its precipitate action was not its desireto bring the supply of tools up to standard but rather towean the employeesawayfrom theUnion bythe promiseand grant of benefits.Such conduct was plainly an interfer-ence with the employees'freedom to organize in violationof Section 8(a)(1) ofthe Act.NL.R.B.v.Exchange PartsCo., 375 U.S. 405 (1964).I so find.'D. The Identification of Lykins as the Union Instigator andthe Threat To Discharge HimThe complaint alleges that on or about December 21,1973, Penney accused an employee of being responsible forthe Union's organizational drive at its Springfield facilityand threatened to discharge an employee because of hisunion activities.On that date there was a scheduled representation hear-ing on the petition for representation which the Union hadfiled. Sartoris, Lawson, and Terkhorn were among thoseappearing for management. Among those appearing fortheUnion was James Lykins, the only employee fromPenney's work force present.6 It is undisputed that Sartorisand Lykins engaged in a private conversation on this occa-sion.Lykins testified that Sartoris accused him of startingthe union movement and that Sartoris stated further that"somebody was going to have to pay for it, organizing thisunion and that he would get me one way or another in theend."Sartoris' version of the conversation was quite different.Initially, he stated on direct examination that he merely"exchanged pleasantries" with Lykins and "that was theextent of the conversation I had with him." On cross-exam-ination, however, Sartorfs acknowledged, after persistentquestioning, that the conversation had gone further. Thus,he admitted having told Lykins that Lykins was "one ofthe main people in the union campaign." Sartoris testifiedalso that "after the November 30 meeting it was obvious... that Jim [Lykins] was the most outspoken guy." Sar-torfs denied, however, stating that he would get Lykins oranyone for it.The question here, of course, is one of credibility. Pen-ney argues that Lykins' testimony in this regard is suspectbecause in a sworn affidavit signed on January 8, 1974,Lykins' statement of his interchange with Sartoris differedfrom that given in this testimony at theinstanthearing. Inhis affidavit Lykins stated that Sartoris did accuse him intheDecember 21 meeting of being the instigator of theUnion. Lykins also stated in his affidavit that Sartoris hadthreatened to "get" him for it but placed this threat ashaving occurred prior to the scheduled hearing on Decem-ber 21 when Sartoris learned that Lykins would attend thatscheduled hearing. Penney argues also that one should notassume that Sartoris, an attorney, would make a blatantthreat of discharge in the presence of union officials and aBoard agent who were in attendance for the scheduledBoard hearing.Admittedly, there is a discrepancy between Lykins' testi-mony and his affidavit as to precisely when Sartoris alleg-edly made the threat of discharge; there is no discrepancy,however, as to the substance of the threat. And the argu-ment that one may not assume that Sartoris would havemade such a threat in the presence of union and Boardofficials overlooks the undisputed fact that this was a pri-vate conversation.On the obverse side of the coin, it appears that Sartorfs'testimony was not wholly straightforward. Thus, Sartorisstated at the outset that his conversation with Lykins con-sistedmerely of "pleasantries." It was only after detailedand continued questioning that Sartoris, reluctantly and insomewhat obfuscatory fashion, admitted that more than"pleasantries" were involved and that, at the very least,Lykins' role as a principal proponent of the Union wasdiscussed. Sartoris adhered to his denial that he threatenedto "get" Lykins for taking on that role.Perhaps it is not wholly without significance that Lykinswas in fact discharged just a few weeks later. But quiteapart from this circumstance and based on the testimonyin the record and my observation of the witnesses, I findthat Sartoris did, as he admitted, tell Lykins that he was aprincipal proponent of the Union. And I find further thatSartorfs told Lykins also in this private conversation thatPenney would get Lykins one way or another in the end.As Penney concedes, a threat to get Lykens because ofhis union activity is a patent violation of Section 8(a)(1) ofthe Act and I so find.On the other hand, the allegation that Sartoris' identifi-cation of Lykins as the principal proponent or instigator ofthe Union is likewise a violation of Section 8(a)(1) of theAct is not nearly so obvious. Normally, an employer's de-signation of an employee as a union adherent or a unionspokesman can hardly be regarded as interference where,as here, the designated employee has publicly made hissympathies known to all concerned.Cook's United, Inc,208 NLRB 134 (1974). However, inasmuch as the accusa-tion that Lykins was the principal union proponent wasmade here in the context of a threat to discharge him forthat activity, its minatory impact was obvious and fortifiesthe finding of an 8(a)(1) violation. I so find.5The recordcontains some evidence of like conduct revealed in a conver-sation between Sartoris and Ron Hall, an employee,on January7. 1974, theday Lykinswas discharged Ron Hall testified that Sartors,in a discussionconcerning the Union,asked him"what it would take,a nickel's"When Halldemurred,Sartoris suggested a dimeWhen Hall replied,"Keep going,"Sartons left Hall's testimony as to this conversation is undisputed, Sartorfsmade no reference to this conversation in his testimony However,inasmuchas this incident was not alleged as an unfair labor practice nor can it be saidto have been fully litigated,Ipredicate no finding thereon6The scheduled hearing did not take place Instead,the parties enteredinto a Stipulation for Certification Upon Consent ElectionE. The Promise of a PromotionThe complaint alleges that, on or about January 3, 1974,Fred Lawson, manager of the automobile center, promisedan employee a promotion to persuade him to abandon theUnion.Undisputed testimony establishes that on January 3,1974, Lykins asked Lawson how he (Lykins) "could getpromoted because everybody was getting promoted all of a JC PENNEY COMPANY, INCsudden." Lawson replied, that, if Lykins would squarethings away in the shop, Lawson would take care of him.Lykins then said, "No, sir, I'm happy where I'm at." Theforegoing testimony, given by Lykins, was corroborated byemployee Ron Hall who was a bystander and overheardthe conversation. Lawson, called as a witness by Penney,testified extensively but, significantly, was not questionedas to this incident. I find that the conversation took placeas herein recited.General Counsel contends that the clear purport ofLawson's remarks was that if Lykins, the outstandingunion proponent would square things away in the shop,i.e.,abandon the Union which Penney plainly opposed,Lawson would take care of him. Penney, on the otherhand, argues that this is a wholly unwarranted inference,that the word "Union" was never mentioned in the conver-sation, and that the allegation of the complaint in this re-spect is completely unsubstantiated.The issue is fairly stated by the parties. The question is,absent any explicit reference to union considerations,whether Lawson's statement can fairly be said to have hadreference to union considerations or, alternatively, whetheritmerely had reference to work performance. In this con-nection, it is worthy of note that so far as Lykins' workperformance, generally speaking,might have been in-volved, Lawson had no fault to find with Lykins. Lykins,Lawson testified, was a good mechanic and Lawson hadnothing against him.'On the other hand, the union campaign was at its heightat this time. A Stipulation for Certification Upon ConsentElection had been entered into less than 2 weeks earlier, ascheduled election was in the offing and the contest for theemployees' favor by the proponents and opponents ofunionization was in full swing Lawson, fully sensitive andattuned to the drive for unionization among the employeesand fully cognizant of the leading role Lykins played inthat regard, would readily seize upon Lykins' desire forpromotion as an opportunity to wean him away from hissponsorship of the Union.On all the evidence of record, I think it a fair inferenceand I find that Lawson conditioned his approval of a pro-motion for James Lykins on the latter's abandonment ofhis union activity. Such conduct is plainly violative of Sec-tion 8(a)(1) of the Act.F. TheDischargeof James LykinsLykinswas discharged on January7, 1974.Initially em-ployed byPenney in March 1972 in the auto center at theSpringfield facility,Lykinsworked there continuously untilhis discharge.His immediate supervisor was Service Man-ager Charles High who reported,in turn, to Lawson, man-ager of the auto center.During Lykins's employment withPenney, he received several raises, the last of these about amonth before his, discharge.Lawson volunteeredthat Ly-kins was "a good mechanic"and, not too long before the7As shown hereunder, the alleged derelictions, subsequently alleged byPenney as grounds for Lykins' discharge, had not yet really surfaced and itis neither suggestednor argued that Lawson's remarks could have had refer-ence to these matters449present controversy, testified to Lykins' good character in adivorce proceeding.Despite this record Lykins' continued employment be-came intolerable to Penney early in January 1974. It needsno emphasis that in the several weeks immediately preced-ing his discharge a vigorous unionization campaign was inprogress among the employees at the auto center and, asboth the employees and the officials of management knew,Lykins was in the forefront of that campaign.As noted, that campaign began in November 1973 andat the end of that month, Penney initiated its countercam-paign with an all-day meeting in which Sartoris, regionalpersonnel relations director for Penney, brought fromPenney's Pittsburgh, Pennsylvania, office for that purpose,sought to dissuade the employees from supporting theUnion. As Sartons acknowledged, it was obvious to Pen-ney at that meeting and thereafter that Lykins was theprincipal proponent of the Union.It is General Counsel's contention that Lykins' vigorousunion advocacy gave rise to his discharge and that his ter-mination was designed to discourage activities and mem-bership in the Union in violation of Section 8(a)(3) and (1)of the Act. Penney, on the other hand, denied that anti-union motivation played any role in the termination of Ly-kins and argues affirmatively that the discharge was attrib-utable to specific derelictions by Lykins which came to itsattention on or about January 3 and which had to do witha threat to a fellow employee conditioned on his voting forthe Union and with misuse or appropriation of companyproperty.The issue here is clear-cut. Section 8(a)(3) and (1) of theAct proscribes the discharge of an employee for union con-siderations. On the other hand, even a union activist is notshielded from discharge if the reason for discharge is unre-lated to union or protected activity The critical determi-nant here, as is frequently the situation in cases of thiskind, is whether the reasons assigned by the employer forthe discharge genuinely motivated that action or whetherthey were mere pretexts contrived to conceal the antiunionconsiderations which were the true motivation for the dis-charge.Relevant here is an analysis of the grounds proffered byPenney to justify the discharge.1.The first ground adduced by Penney to justify its ac-tion is that on or about January 3, 1974, it was informedthat Lykins had threatened to kill a fellow employee, BillGartin, unless Gartin voted for the Union. Lykins admit-ted making this statement to Gartin.On its face such conduct by Lykins would certainly ap-pear to warrant disciplinary action up to and includingdischarge. But scrutiny of the circumstances underlyingLykins' utterance cast doubt on this conclusion.Lykins testified that while he did say he would kill Gar-tin if the latter did not vote for the Union he did so in ajoking manner and it was so understood by all present in-cluding Gartin. Preliminarily, it bears note that this kind ofbehavior was quite typical for Lykins. Undisputed testimo-ny establishes that Lykins was in the habit of makingthreats, none of which was ever implemented, and thatthey were not taken seriously. Lawson reluctantly admittedthat he was aware prior to January 3, 1974, of Lykins' 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDproclivity to indulge in such conduct.Gartin himself ac-knowledged that Lykins had threatened him before butthat nothing had come of the threat.8As tothe particular threat here in issue, it appears thatLykinsmade his statementtoGartinon the auto centerfloor.Present on the scene in addition to Lykins and Gar-tin were employee Ron Hall and Service Manager KennethBurnet, a supervisor.According to Lykins,a good deal of"joking around and cutting up" was going on and Lykinsgrabbed Gartin and said, "If you don't vote for the union,I'llkill you."Gartin's response,Lykins testified,was, "Youtellme thateveryweek."Supervisor Burnet,Lykinsfurthertestified, "just chuckled."Ron Hall who also testified as to this interchange sub-stantially corroborated the account given by Lykins. Ac-cording to Hall, Gartin made no response to Lykins butjust laughed and Supervisor Burnet"just smiled and turnedaway." Hall further testified that, on an evening shortlyafter Lykins' discharge,he asked Gartin,"Didn't you knowLykins wasjust kidding?" and Gartin replied affirmatively.Supervisor Burnet,present on this occasion,was notcalled as a witness.BillGartin confirmedthat Lykins hadthreatened himbefore and that nothing had come of the threats.He testi-fied further that Lykins was always threatening people.Contrary to Penney's assertion that Gartin had told man-agement following the January 3 threat that he was afraidto come to work as long as Lykins was there,Gartin statedunequivocally on cross-examination that he had nevermade such a statement to management or to anyone else.Gartin also acknowledged that although Lawson wasstanding nearby whenLykinsmade the threat in issue herehe (Gartin)made no complaint to Lawson at the time.Even more persuasive of the fact that Penney did notreally considerLykins' conducton this occasion blame-worthy is that such conduct, not only on the part of Lykinsbut also on the part of other employees and supervisors,appeared to be quite typical and was openly tolerated bymanagement.Not onlywere threats a common occurrence,as credible testimony establishes,but so,too,was evenmore serious conduct including the pulling of a gun by oneemployee on another and the brandishing of an open knifeby a supervisor to persuade an employee to hand over acandy bar.So far as appears,management had never seenfit to discipline either the employee or the supervisor in-volved in such known conduct.Whether on the basis of theparticular incident there involved or on the basis ofmanagement's entire pattern of conduct with respect to likeincidents, its claim that it regarded Lykins' statement asconstituting a real threat or as meeting the discipline ofdischarge lacks persuasiveness.2.The second ground asserted by Penney to justify itsaction of discharge is that Lykins stole a can of de-icer.Notwithstanding that the value of the item was minimal,less than a dollar, certainly theft of company propertycould properly be regarded as a serious offense.In this connection the evidence is not in substantial dis-pute. On January 3, 1974, at approximately 5 p.m., Lykinswas leaving work.On his way out he pulled his truck to thegas island which Penney operated to have his gas tankfilled.Because there had been an ice storm thatday, Ly-kins went into the store area to get a can of de-icer and toldthe clerk,Mario Grassie,to put the can of de-icer on hischarge. Grassie told Lykins to have the gas attendant putthe de-icer on his gasoline charge.Lykinsproceeded out-side,told the gas attendant,Terrance McFall,to put thede-icer on his gasoline charge, used some of the de-icer onthewindshield of his truck and threw the can with theremainder of its contents on the front seat of the truck. Thegas attendant did not put the charge for the de-icer on thegasoline ticket. According to Lykins,he signed the gasolineticketwithout reading it and drove off.When told at hisdischarge interview on January 7 that the charge for thede-icer had not been included on his ticket,Lykinspaid the77-cent charge which should have been listed.Both Grassie and the gas attendant,Terrance McFall,testified as to the incident.Grassie confirmed both in histestimony and in his written report to management whichthe latter asked him to execute that Lykins had askedGrassie to charge the de-icer and that Grassie told him tohave the gas attendant put everything on one ticket. Simi-larly,McFall,the gas attendant,confirmed thatLykins hadasked to charge the gas and,possibly, the de-icer.9On the basis of the foregoing undisputed facts, I find itdifficult,if not impossible,to believe that Penney's officialscould seriously entertain the notion that Lykins intendedto steal the can of de-icer.Instead,I believe and find as therecord shows that Penney made a precipitate effort to getwritten documentation from the individuals involved and acopy of the gas bill in the hope that it could establish anoffense warranting discharge.Iam satisfied that Penneyseized upon this incident to cover its real desire to get rid ofan outspoken union adherent.3.The third and final ground which Penney advancedto legitimize its discharge of Lykins was that Lykins in theprocess of working on the car of a fellow-employer, TerryNoble, had put parts on Noble's car without charging himfor it.The parts involved were a length of heater hose,clamps, and some antifreeze.Lykins admitted that he hadput these items in Noble's car.The circumstances surrounding this incident are not inserious dispute.Terry Nobletestified that in the latter partof December he reported to his assistant service manager,Dick James,that he was having brake trouble on his carand James authorized him to bring his car into the autocenter for a check.Noble did not have a work order, nor-mally required when work was to be performed, becausecompany policy provided that work orders were not re-quired when work was done on cars belonging to companypersonnel.Lykins did the work on Noble's car. Lykins tes-tified that he checked out the brakes and noticed a defec-tive heater hose. Lykins told Noble the hose needed replac-ing and Noble said he did not have the money to pay for it.At this point there is conflict in the testimony. AccordingtoNoble, Lykins went ahead and did the work anyway.Noble said Lykins cut the old hose,made a call on the9In view of McFall's uncertainty here,Iam inclined to and do creditsOn an earlier occasion Lykins had been reprimanded for threatening toLykms' testimony that, as he had with Grassie,he also asked McFall tobreak a windshield In this instance also, the threat was never implementedcharge the de-icer J.C. PENNEY COMPANY, INC451"intercom" then left and returned with a heater hose andclamps and put them on Noble's car. Noble admitted thatat no time during this operation-he was present through-out-did he tell Lykins to stop. Noble also admitted thathe knew the merchandise was not paid for and that Lykins,as a mechanic, was not the person Noble would have topay. According to Noble, Lykins told him "not to worryabout it, just vote right on the union." In any event, asNoble testified, he made no effort to pay the amount in-volved, about $8, until a few weeks later when, on January3,he decided to tell management what had happened.Management directed Noble at that time to pay for themerchandise.Lykins gave a different account of the events followinghis recommendation that the heater hose be replaced andNoble's response that he could not pay for it. According toLykins, Lykins suggested that they see Assistant ManagerJames and explain the situation. This was done and Jamesauthorized the work to be done including the furnishing ofheater hose, clamps, and antifreeze. James stated that No-ble could pay for the merchandise when the latter got hispaycheck. Armed with this authority, Lykins got the partsfrom the parts department and put them in Noble's car.When Noble explained to Lykins again that he had nomoney to pay, Lykins told him to take the matter up withJames.According to Penney, Assistant Manager James reportedtomanagement upon inquiry that he had not authorizedthe work in question. Penney, however, did not call Jamesas a witness and James did not testify. According to Ly-kins, Lykins complained to James a few days after the dis-charge as to why James had not supported him and Jamesreplied that he was `a company man" and that it couldhave gotten him fired.On the basis of my observation of the witnesses and inview of surrounding circumstances I credit Lykins' versionof the testimony and find further that Penney could notseriously have believed the contrary version which it assert-ed as one of the reasons for Lykins' discharge. James hadplainly authorized Noble's car to be worked on in the firstinstance. As Fred Terkhorn, store manager, admitted, un-der established procedure no mechanic, including Lykins,could get parts from the parts department unless he had awork order calling for parts or unless the parts departmentwas authorized to furnish them by a company official.Terkhorn admittedly made no inquiry of the parts depart-ment as to why it issued the parts but explained that hecontented himself with James' explanation that the latterknew nothing about it. under these circumstances it is evenmore surprising that Respondent did not call James as awitness.Moreover, Terkhorn sought to explain this appar-ently incongruous situation by suggesting that the parts Ly-kins used or some of them, might have been lying aroundin areas other than the parts department.Significant also is the disparate action taken with respecttoNoble and Lykins with respect to this matter. Lykinswas discharged. Noble, on the other hand, was not dis-charged or even disciplined even though, on his own ac-count, he would be at least equally guilty of complicity inwhat Penney purported to regard as a grave offense. In-stead, Noble was, not too long thereafter, promoted to thejob of salesman, concededly a promotion from the job hehad held at that time of the incidentin question,that ofattendant at the gas island. I believe and find that Noblewas in effectrewarded for helping to fabricatea case fordischarge of Lykins, a case which Penney knew was atransparentpretext.In sum,I find that with respect to all three incidentsupon which Penney predicated the discharge of Lykins, anadmittedly good mechanic, the so-called threat to Gartin,the alleged pilferage of a can of de-icer,and the giving offreemerchandise to Noble,it isplainly demonstrated by apreponderance of the evidence in the record that not onlywere the matters in question fabricated pretexts but thatthe company officials involved knew that the asserted dere-lictionswere without foundation. They did serve the pur-pose, however, of camouflaging Penney's real objective ofridding its work force of an outspoken union spokesmanand stemming the campaign for unionization.I conclude and find that the real motivation for the dis-charge of Lykins, was because of his sympathy for, mem-bership in, and activities on behalf of the Union and inorder to discourage activities and membership in theUnion. Such conduct is violative of Section 8(a)(3) and (1)of the Act as alleged in the complaint.III.THE REPRESENTATION PROCEEDINGThe issue presented in this phase of the consolidatedproceeding relates to the validity of certain objectionsurged by Penney to conduct affecting the results of theelection conducted among the auto center employees atPenney's Springfield facility. As already noted, such anelection was conducted on February 8, 1974, pursuant to aStipulation for Certification Upon Consent Election. Amajority of the ballots had been cast for the Union. OnFebruary 15, 1974, Penney filed timely objections to theconduct affecting the election and asked that the electionbe set aside on the ground that the Union interfered with afree election by (1) offering to waive initiation fees forthose employees signing authorization cards prior to theelection; (2) promising employees free cash or merchandisein return for a "Yes" vote; and (3) threatening bodily vio-lence or other reprisals.As already noted also, the matters here involved havebeen designated for hearing in the present consolidatedproceeding for appropriate findings and recommendations.In addition to the evidence submitted herewith, Penney hasargued the matter in its brief. The Union, represented bySherman Hammergren, elected not to file a brief and Gen-eral Counsel who took no partisan position in the represen-tation proceeding also filed no brief as to the issues in-volvedThe objections filed by Penney are here consideredseria-tim1.Waiver of initiation fees:Employee Bill Gartin testi-fied that James Lykins approached him at a union meetingprior to the election; asked him to sign a union authoriza-tion card and told him that if he signed the card before theelection, he would not have to pay the Union initiation feeof $35. Employee Terry Noble testified, in similar vein,that Lykins told him that he (Noble) would not be required 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDto pay the $35 membership fee if he joined the Union be-fore the election. Employee Gary Hutchinson testified thatemployee Ron Hall told him that employees were being"signed up," and that the initiation fee would be $35 andthe monthly payment $7.50 "if you didn't get in in time."This testimony remained unshaken on cross-examination.Gartin,Noble, and Hutchinson did sign authorizationcards.Lykins, called as a witness by the Union on this phase ofthe case, admitted that he had solicited Noble to sign anauthorization card but denied telling Noble that the latterwould have to pay the initiation fee unless he signed. Ly-kinsmade no mention of his solicitation of Gartin. RonHall, who also testified on this phase of the case, did notaddress himself at all to his solicitation of Gary Hutchin-son except for the fact that he did give Hutchinson anauthorization card which Hutchinson signed. Both Lykinsand Hall testified that they had been given authorizationcards by Hammergren, the union organizer, and had beeninstructed by him to solicit signatures. Both testified thatthey had some success in this regard.Hammergren, who conducted the hearing on this phaseof the case on behalf of the Union sought unsuccessfully toelicit testimony that he, Hammergren, had explained theinitiation fee and dues structure of the Union at a meetingof the employees and that no employees would be chargedinitiation fees until and unless the Union obtained a con-tract.Hammergren did not take the stand to so testify andthere is a dearth of probative evidence that such a state-ment was made.Under all the circumstances I conclude that the recordestablishes that Lykins and Hall did make statements tofellow employees that initiation fees would be waived forthose employees signing cardsbeforethe election. 10 In viewof Lykins' open role as spokesman for the Union, in viewof the fact that both Lykins and Hall were acting atHammergren's direction in obtaining signatures to authori-zation cards which were in due course turned over to theBoard in support of the representation petition, I find thatboth Lykins and Hall were acting in this regard as agentsfor the Union and that the Union was answerable for theirconduct.InternationalWoodworkers of America,131 NLRB189, 190 (1961). On this state of the record and under thesquare holding of the Supreme Court inN.L.R.B. v. SavairManufacturing Co.,414 U.S. 270 (1973), the Union hereinterfered with the rights of the employees under Section 7of the Act. I so find and conclude that this furnishes ade-quate ground on which to predicate a recommendationthat the election herein be set aside.2.Promises of benefit and threats:In view of conclusion10While I have heretofore discredited portions of the testimony of Gartinand Noble and also entertain some reservations as to the complete credibili-ty ofHutchinson,Icredit their testimony in the respects set forth in thisportion of the proceeding As Judge Learned Hand has pronounced, "It isno reason for refusing to accept everything that a witness says because youdo not believe all of it, nothing is more common in all kinds of judicialdecisions than to believe some and not all "N L R B v Universal CameraCorporation,179 F.2d 749, 754 (C A 2,1950), reversed on other grounds 340U.S 474 (1951)Here the testimony of all three witnesses discloses a consis-tent pattern of behavior and such contrary evidence as is furnished is lessthan persuasivehereinbefore reached leading to a recommendation that theelection beset asideonly brief reference will be made tothe tworemainingobjections.BillGartin testified that he received several anonymoustelephone calls. He could not identify the callers and couldfix the date of only one such call, that made on January 7,about a month before the election. On that occasion Gartinwas told by someone he could not identify that the Unionwould go through and that "they'd deal with him later."Employer Rigney testified that Ron Hall offered him$150 to $200 around Christmas of 1973 and implied thatthe source of this sum was the Union. Hutchinson in histestimony made somewhat confused references to the ef-fect that Lykins, Ron Hall, or both indicated that Hutchin-son would be blackballed or otherwise gotten out of theshop. Hall denied offering financial aid to Rigney. Indeed,Rigney acknowledged that after Hall had allegedly offeredhim money, he went back to Hall to get some money andwas unsuccessful. Hall also denied telling Hutchinson hewould be "blackballed."The burden of proof as to establishing the validity ofobjections to conduct affecting the results of an electionrests, of course, on the objecting party. In the entire con-text of the present situation, I am not satisfied that theanonymous calls to Gartin, only one of which he could fixas to date, was such as to invalidate the results of the elec-tion.Nor do I believe that the testimony of Rigney indicat-ing vaguely an attempted bribe or the confused testimonyof Hutchinson that he was told he would be "blackballed"or otherwise adversely affected carries sufficient probativeweight to validate a finding that there was interferencewith a free and fair election.In any event, however, such findings, even if warranted,would only be cumulative here inasmuch as I have previ-ously found herein that the offer to waive union initiationfees for all employees who signed authorization cards be-fore the election would, underSavair,require that the elec-tion be set aside.CONCLUSIONS OF LAW1.By threatening employees with layoff and replace-ment if they did not abandon the Union, Penney violatedSection 8(a)(1) of the National Labor Relations Act, asamended.2.By promising and granting benefits to employees todiscourage their adherence to the Union, Penney violatedSection 8(a)(1) of that Act.3.By identifying an employee as a union proponent andthreatening to discharge him, Penney violated Section8(a)(1) of that Act.4.By promising an employee a promotion conditionedon his abandonment of union activity, Penney violatedSection 8(a)(1) of that Act.5.By discharging employee James Lykins because of hissympathy for, membership in and activities on behalf ofthe Union and in order to discourage activitiesand mem-bership in the Union, Penney violated Section 8(a)(3) and(1) of that Act.6.By promising employees that the unioninitiation feewould be waived for them if they signed authorization J.C. PENNEY COMPANY, INC.cards before the election, the Union interfered with theconduct of a free Board-conducted election for the desig-nation of a bargaining representative.REMEDYIn addition to directing Penney to cease and desist fromengaging in the several unfair labor practices here found,the character and scope of those violations make appropn-ate a further order directing Penney to refrain from trench-ing in any manner on the the rights guaranteed its employ-ees under Section 7 of the Act.Affirmative relief is also appropriate here. Penney willbe directed to offer James Lykins reinstatement to his for-mer job or, if that job no longer exists, to a substantiallyequivalent job, and to make Lykins whole for lost earningscomputed in the manner prescribed inF.W.WoolworthCompany,90 NLRB 289 (1950), and in IsisPlumbing &Heating Co.,138 NLRB 716 (1962), from the date of hiswrongful termination to the date reinstatement is offered.Customary provisions regarding recordkeeping, noticeposting, and reporting requirements will also be included.Finally, I shall recommend that the election in Case 9-RC-10379 be set aside and that the Board take furtherappropriate action as required.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record and pursuant to Section 10(c)of the Act, I recommend the following recommended:ORDERIIJ.C. Penney Company, Inc., its officers, agents, succes-sors, and assigns, shall-1.Cease and desist from:(a)Threatening its employees with discharge and re-placement for not abandoning their union sympathies oractivities.(b) Promising or granting benefits to its employees todiscourage their adherence to unionization.(c)Accusing employees of union advocacy and threat-eningto discharge them for that advocacy.(d) Promising employees promotions in exchange fortheir abandonment of union advocacy(e)Discharging or otherwise discriminating against anyof itsemployees to discourage their union activities or sym-pathies.(f) In any other manner interfering with the rights of itsemployees under Section 7 of the National Labor Rela-tionsAct, as amended, to organize and/or bargain collec-tively under the aegis of Retail Clerks International Associ-ation, Retail Clerks Union, Local 1552, AFL-CIO, or anyother labor organization, or to refrain from such activities.2.Take the following affirmative action necessary to ef-fectuate the policy of the Act:(a)Offer to James Lykins immediate and full reinstate-mentto his former job, or, if such job is no longer avail-able, to a substantially equivalent job without prejudice tohis seniority or other rights and privileges, and make JamesLykins whole for lost earnings in the manner described inthe section of this Decision entitled "Remedy."(b) Preserve and, upon request, make available to the453Board or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to compute the amount of lostearningsdue under theterms of this Order.(c)Post at its place of business in Springfield, Ohio, cop-ies of the attached notice marked "Appendix." 12 Copies ofthe notice, on forms provided by the Regional Director forRegion 9, after being duly signed by an authorized repre-sentative or representatives of J. C Penney Company,Inc., shall be posted by said company immediately uponreceipt thereof and be maintained for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the company named hereinto ensure that the notices are not altered, defaced, or cov-ered by any other material.(d)Notify the Regional Director for Region 9, in writ-ing, within 20 days of the date of this Order, what steps theCompany named herein has taken to comply therewith.IT IS FURTHER RECOMMENDED that the election in Case 9-RC-10379 be set aside and that the Board take such fur-ther action in that case as it deems appropriate in the cir-cumstances." In the event no exceptions are filed as provided by Sec 10246 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec 10248 of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and order,and all objections thereto shall be deemedwaived for all purposes12 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL NOT threaten employees with discharge orreplacement because they do not abandon their unionsympathies or activities.WE WILL NOT promise or grant benefits to employeesto discourage them from joining a union.WE WILL NOT accuse employees of encouragingunionization and threaten to discharge them for doingso.WE WILL NOT promise employees promotions to getthem to abandon their support of a union.WE WILL NOT discharge or take other action againstemployees to discourage their union activities or sym-pathies.WE WILL NOT in any other manner interfere with therights of our employees under the law to organizeand/or bargain collectively through Retail Clerks In-ternationalAssociation,RetailClerks Union, Local 454DECISIONS OF NATIONAL LABOR RELATIONS BOARD1552, AFL-CIO, or any otherlabor organization,orwe will payhim for the earnings he lost as a result ofto refrain from such activities.our having discharged him.WE WILL offerJamesLykinshis old job back, andJ.C. PENNEY COMPANY, INC.